DETAILED ACTION
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim appears to mistakenly depend from claim 1 rather than claim 2. “The component that is a liquid” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5316254-A (‘254) in view of JP 2010-132866 (‘866).
Regarding claim 1, ‘254 teaches a thermal conduction sheet comprising graphite particles selected from flake-shaped, ellipsoidal particles, and rod-like particles (Para. [0036] and [0039]) wherein a planar direction of flake-shaped particles, a major axis of ellipsoidal particles, or a longitudinal direction of rod-like particles are oriented in the thickness direction of the thermal conduction sheet (Para. [0036] and [0039]).
‘254 does not specify the elastic modulus or tack strength of the thermal conduction sheet.
‘254 does acknowledge that the tack strength of the device is a results effective variable to be controlled (Para. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the tack strength of the device, including within the claimed range, as it is within the ordinary skill in the art to optimize art-recognized results effective variables.
‘866 teaches that in thermal conductive sheets incorporating graphite particles (abstract) the elastic modulus is a is a results effective variable (Para. [0056]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the elastic modulus of the device, including within the claimed range, as it is within the ordinary skill in the art to optimize art-recognized results effective variables.

‘254 further teaches: an acrylate based polymer (Para. [0027]), per claim 4; having a glass transition temperature of 20 degrees C or lower (Para. [0026]), per claim 5; the graphite  particles comprise flake-shaped particles that comprise expandable graphite particles (Para. [0040]), per claim 9; the content of the graphite particles is between 15 to 50% by volume (Para. [0043]), per claim 10; and a heat dissipating device comprising a heat generating element, heat dissipating element, and the thermal conduction sheet of claim 1 arranged between the heat generating and dissipating elements (Para. [0064]), per claim 11.

Regarding claims 12-13, ‘254 further teaches that the sheet comprises a mixture containing a resin and the graphite particles which form at least 10% by volume with respect to he resin (Para. [0037]).
Regarding claims 14-15, ‘254 further teaches that the graphite particles may have an ellipsoid or rod shape (Para. [0036]).


Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866 and JP 2012-038763 (‘763).
‘254, as modified, does not include a polybutene component liquid at 25 degrees C.
‘763 teaches that it is old and well-known to provide a thermal conduction sheet comprising graphite particles with a polybutene component that is liquid at 25 degrees C (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘254 with the further components taught by ‘763 in order to increase the thermal contact between the devices connected.

Regarding claims 16-17, ‘254 further teaches that: an acrylate based polymer (Para. [0027]), per claim 16; and having a glass transition temperature of 20 degrees C or lower (Para. [0026]), per claim 17.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866 and JP 2017-126614 (‘614).
‘254, as modified, does not include a hot-melt agent.
‘614 teaches that it is old and well-known to include a hot-melt agent (Para. [0065]) in a thermal conduction sheet comprising graphite particles.
it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a hot-melt agent to the device of ‘254, as modified, in order to improve adhesiveness of the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866 and JP 2017-79264 (‘264).
‘254, as modified, does not teach the inclusion of an ethylene-alpha-olefin copolymer.
‘264 teaches that it is old and well-known to include ethylene-alpha-olefin copolymers (Para. [0019]) in a thermal conduction sheet containing a graphite filler (abstract).
It would have been obvious to one of ordinary skill in the art to provide the device of ‘254, as modified, with the ethylene-alpha-olefin copolymer, as taught by ‘264, in order to balance strength and thermal resistance, as taught by ‘264.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866 and CN 107501673 (‘673).
‘254, as modified, does not teach the inclusion of an antioxidant.
‘673 teaches that it is old and well-known to include an antioxidant in a polymer structure containing graphite (see abstract).
It would have been obvious to provide an antioxidant to the device of ‘254 in order to increase durability.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866, ‘763, and JP 2017-79264 (‘264).
‘254, as modified, does not teach the inclusion of an ethylene-alpha-olefin copolymer.
‘264 teaches that it is old and well-known to include ethylene-alpha-olefin copolymers (Para. [0019]) in a thermal conduction sheet containing a graphite filler (abstract).
It would have been obvious to one of ordinary skill in the art to provide the device of ‘254, as modified, with the ethylene-alpha-olefin copolymer, as taught by ‘264, in order to balance strength and thermal resistance, as taught by ‘264.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866, ‘763, ‘264, and JP 2017-126614 (‘614).
‘254, as modified, does not include a hot-melt agent.
‘614 teaches that it is old and well-known to include a hot-melt agent (Para. [0065]) in a thermal conduction sheet comprising graphite particles.
it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a hot-melt agent to the device of ‘254, as modified, in order to improve adhesiveness of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of ‘866, ‘763, ‘264, ‘614, and CN 107501673 (‘673).
‘254, as modified, does not teach the inclusion of an antioxidant.
‘673 teaches that it is old and well-known to include an antioxidant in a polymer structure containing graphite (see abstract).
It would have been obvious to provide an antioxidant to the device of ‘254 in order to increase durability.

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.
Applicant’s first assertion that ‘254 in Para. [0028] does not discuss the importance of tackiness is confusing. It purports to quote the relevant section of ‘254, but the quote does not come from the translation of that document entered by the applicant themselves into the record on 8/14/20 which clearly uses the word “tackiness” rather than ‘adhesion’ as included in the arguments.
Next the applicant asserts that the elastic modulus discussions of ‘866 do not support the assertion that elastic modulus is an art recognized results effective variable. This is not persuasive. While the quoted portions of ‘866 are related to the degradation of the elastic modulus during processing, the office maintains the position that this means that the elastic modulus itself is a results effective variable, otherwise its degradation during processing would not be important.
The final arguments about the formation of the sheet of ‘866 do not appear to be based in the theory of rejection or any details of the claims set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763